Affirmed and Memorandum Opinion filed January 27, 2005








Affirmed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00900-CR
____________
 
JAMES ALEX RIVERA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District
Court
Harris County, Texas
Trial Court Cause No. 978,367
 

 
M E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of driving while intoxicated and sentenced to three years= imprisonment on September 9, 2004. 
On January 6, 2005, this court ordered a hearing to determine
why the reporter=s record had not been filed, whether appellant was indigent,
or whether he had abandoned his appeal. 
On January 12, 2005, the trial court conducted the hearing.  The record of the hearing was filed in this
court on January 19, 2005.




In hearing, the appellant informed the trial court that he no
longer wished to pursue the appeal. 
Appellant was represented by counsel and states that he made the
decision not to pursue the appeal voluntarily and without coercion.  The trial court found appellant no longer
desires to prosecute his appeal.
On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R.
App. P. 38.8(b).
The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed January 27, 2005.
Panel consists of
Justices Yates, Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).